Citation Nr: 1025223	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-26 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for the residuals of a 
crush injury to the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran had active duty from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which, in part, denied service connection for tinnitus 
and a left foot injury.  The claim has subsequently been handled 
out of the VA RO in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  During service, the Veteran was exposed to noise in the form 
of weapons fire and aircraft engine noise.

2.  The Veteran reports symptoms of ringing in the ears dating 
back to his in-service noise exposure.  

3.  There is no credible evidence of any current left foot 
disability as a residual of a claimed injury to the left foot 
during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  

2.  The criteria for service connection for the residuals of a 
crush injury to the left foot have not been met.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in March 
2007.  This notice substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim, the relative 
duties of VA and the claimant to obtain evidence, and the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records, service personnel 
records, and VA treatment records.  The Veteran has been accorded 
a Compensation and Pension examination.  VA has also assisted the 
appellant in obtaining evidence, and afforded him the opportunity 
to present written statements and evidence.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

A.  Tinnitus

The Veteran claims entitlement to service connection for 
bilateral tinnitus.  He claims that he was exposed to noise 
during active service and that as a result he developed tinnitus, 
ringing in the ears.  He specifically asserts that he was exposed 
to the noise of incoming rocket weapons fire and explosions 
during service in Vietnam.  He also asserts exposure to aircraft 
engine noise during his military duties.  

The Veteran's separation papers, DD 214, confirm that his 
military occupational specialty was as an aircraft mechanic.  The 
evidence also confirms that he served in Vietnam.  The evidence 
of record obtained in relation to his claim for service 
connection for posttraumatic stress disorder (PTSD) confirms that 
he was stationed at a location in Vietnam that was subjected to 
incoming rocket fire.  Accordingly, the Board accepts that the 
Veteran was exposed to the noise of weapons fire and aircraft 
noise during service.  

In November 2007, a VA audiology examination of the Veteran was 
conducted.  He reported exposure to the noise of explosions from 
incoming rocket and mortar fire as well as aircraft noise.  He 
reported periodic tinnitus that occurred daily since the military 
noise exposure.  The examiner referred to an August 1972 service 
treatment record which indicated that the Veteran complained of 
tinnitus after a rocket blast, but then indicated "no further 
tinnitus today."  The examiner's medical opinion was that the 
Veteran's tinnitus was "less likely than not related to acoustic 
trauma during military service."

The Veteran asserts that he developed tinnitus after incurring 
acoustic trauma in the form of noise exposure during service.  
The evidence confirms that the Veteran did experience the claimed 
acoustic trauma during service.  Despite the medical opinion of 
the November 2007, the Veteran reports having a history of 
ringing in the ears dating back to service.  The Veteran is 
competent to provide evidence of tinnitus, ringing in his ears, 
which he experiences.  This provides a continuity of 
symptomatology dating back to service.  Accordingly, service 
connection for bilateral tinnitus is warranted.

B.  Left Foot

The Veteran claims entitlement to service connection for the 
residuals of an injury to the left foot.  He asserts that during 
service in Vietnam a 55 gallon fuel drum was dropped on his left 
foot resulting in a crush injury.  He claims that as a result he 
was transported to Saigon for x-ray examination of the foot and 
treatment.  

Review of the Veteran's service treatment records does not show 
any complaints of, or treatment for, any left foot injury during 
service.  The service treatment records do show that x-ray 
examination of the right knee, but not the left foot, was 
conducted during service.  Separation examination of the Veteran 
was conducted in July 1974.  No abnormality of the feet was 
indicated on the separation examination report.  On the 
accompanying report of medical history he did not indicate the 
presence of any foot trouble. 

In November 2007, a VA Compensation and Pension examination of 
the Veteran was conducted.  Foot examination was within normal 
limits with normal weightbearing alignment and no angulation of 
the Achilles tendons.  There was no evidence of pes planus or 
calluses and there was no tenderness to palpation on physical 
examination.  

The Veteran's VA treatment records have been obtained.  There is 
no evidence of any complaints of, treatment for, or diagnosis of, 
any left foot disability.  In his September 2009 substantive 
appeal, the Veteran claimed that he has been "having foot 
problems ever since [the claimed injury during service] 
especially if I walk a lot. I mostly self medicate buy using 
aspirin and elevating my foot."

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober,229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000) 
(Observing that in case where the claimant was also a physician, 
and therefore a medical expert, the Board could consider the 
appellant's own personal interest); citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while interest 
in the outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." (citations 
omitted)).  

The Veteran claims his left foot was injured by being crushed 
during service, and that he had x-ray examination of his left 
foot during service as a result.  The Veteran is competent to 
establish the occurrence of an injury.  However, in light of a 
complete lack of contemporaneous medical evidence of the claimed 
x-ray examination of the left foot during service, the lack of 
any notation of a left foot injury in the service treatment 
records, and the Veteran's own conflicting report of not having 
foot trouble on his separation examination medical history, the 
Board finds the Veteran's assertions of incurring a left foot 
crush injury during service not to be credible.  

The Veteran claims he has a current left foot disability which he 
treats with aspirin and elevation.  Again, he is credible to 
establish the presence of readily identifiable symptoms such as 
foot pain.  However, the complete lack on any current medical 
evidence showing any treatment for left foot symptoms and a 
normal foot examination in November 2007 render these assertions 
to also not be credible.  

Simply put, the November 2007 VA examination report reveals a 
normal examination of the Veteran's feet.  There is no credible 
evidence which shows that the Veteran has any current left foot 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 (formerly 
§ 310).  In the absence of proof of present disability there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The preponderance of the evidence is against the claim for 
service connection for the residuals of a crush injury to the 
left foot.  There is no doubt to be resolved and service 
connection is not warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for the residuals of a crush injury to the 
left foot is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


